2/17/2019                                    2019 02 17 Jury11
                      Case 2:19-cv-00136-RSM Document       Demand - Google
                                                                Filed       Docs
                                                                       02/17/19  Page 1 of 2



    1                                                    THE HONORABLE RICARDO S. MARTINEZ
    2
                                             UNITED STATES DISTRICT COURT

    3                                    WESTERN DISTRICT OF WASHINGTON

    4                                                         AT SEATTLE


    5       OLEG CHURYUMOV                                             CASE NO.: 2:19-cv-00136-RSM
    6       Plaintiff,                                                 JURY DEMAND
    7            v.
    8       AMAZON CORPORATE LLC;
    9       UWAIS KHAN;
   10       EDWIN MWANGO;
   11       ANDREW BERG;
   12       JOE RESUDEK;
   13       ROBIN MENDELSON;
   14       JEFF BEZOS;
   15       BETH GALETTI
   16
                            Defendants.




https://docs.google.com/document/d/12YhfiKOczpvmGH7_vLvjMsLN9sy0Q808lPvVelyr0TU/edit                 1/2
2/17/2019                                    2019 02 17 Jury11
                      Case 2:19-cv-00136-RSM Document       Demand - Google
                                                                Filed       Docs
                                                                       02/17/19  Page 2 of 2



    1                                                      JURY DEMAND
    2
                   1.     For the reasons set forth, the Plaintiff hereby demands trial by jury in
    3       this action of all issues so triable.
    4              2.     On 12/27/2019 the Plaintiff requested jury trial in his complaint to the
    5       King County Court of Washington State (Dkt. # 1-1 at p. 1, Dkt. # 1-2 at p. 1 and ¶
    6       205).
    7              3.     On 01/30/2019 Defendants filed the notice of removal the case from
    8       the Superior Court of King County to the Western District of Washington Court
    9       (Dkt. # 1 at ¶¶ 3-4).
   10              4.     On 01/31/2019 the Court (Dkt. # 7 at p. 1) issued a notice to filer
   11       about Jury Demand Improperly Submitted: A Jury Demand indicated only on a
   12       Notice of Removal, Civil Cover Sheet or State Court Complaint does not constitute
   13       a proper request in this Court, pursuant to LCR 101(b)(3). The Defendant or
   14       Plaintiff must file a separate Jury Demand to properly notify the Court of their
   15       request.
   16              5.     LCR 101(b)(3) provides: In cases removed from state Court, the
   17       removing defendant(s) shall file contemporaneously with the notice of removal a
   18       copy of any Jury Demand filed in the state Court, which must be filed as an
   19       attachment and labeled “Jury Demand”.
   20
            Dated: Feb 17, 2019
   21
                                                                       Respectfully submitted,
   22                                                                  By: Oleg Churyumov




   23                                                                  Oleg Churyumov
   24                                                                  1037 NE 65th St #81067 Seattle, WA
   25                                                                  98115
   26                                                                  Phone: 9175141426
   27                                                                  Email: oleg.churyumov@gmail.com




https://docs.google.com/document/d/12YhfiKOczpvmGH7_vLvjMsLN9sy0Q808lPvVelyr0TU/edit                        2/2
